                               United States District Court
                                     Middle District of North Carolina
                                          324 W. Market Street
                                  Greensboro, North Carolina 27401-2544




John S. Brubaker, Clerk                                                                 TELEPHONE:
                                                                                        (336) 332-6000

                                         November 13, 2018


JONATHAN R. BURRS
118 PANGBORN BLVD.
HAGERSTOWN, MD 21740

Re: Case 1:18cv491; JONATHAN R. BURRS v. UNITED TECHNOLOGIES CORP., et al

Dear Mr. Burrs:

The defendant filed a Motion for Sanctions on 11/06/2018 which may or may not be supported
by affidavits.

You have the right to file a 20 page response in opposition to the defendant’s motion. Your
failure to respond or, if appropriate, to file affidavits or evidence in rebuttal within the allowed
time may cause the court to conclude that the defendant’s contentions are undisputed. Therefore,
unless you file a response in opposition to the defendant’s motion, the Court may grant the
defendant’s motion for sanctions, which may include a pre-filing injunction. A response to this
Motion for Sanctions must be filed within 21 days from the date of service on you.

Any response you file should be accompanied by a brief containing a concise statement of reasons
for your opposition and a citation of authorities upon which you rely. You are reminded that
affidavits must be made on personal knowledge, contain facts admissible in evidence and be made
by one shown to be competent to testify. A false statement under oath or under penalty of perjury
may be a crime punishable as provided by law.

The original of your response should be mailed to this office and a copy served upon counsel for
the defendant. Any pleadings presented to this court for filing must be accompanied by a
certificate stating that you have served copies on counsel for the defendant.

                                     Sincerely,


                                     JOHN S. BRUBAKER, CLERK
                                     By:/s/ Jamie L. Sheets
                                     Deputy Clerk




         Case 1:18-cv-00491-CCE-LPA Document 27 Filed 11/13/18 Page 1 of 1
